                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

SUSAN DONAHUE,                                         )
                                                       )
                             Plaintiff,                )        Case No: 2:18-cv-02344-CM-TJJ
                                                       )
           v.                                          )
                                                       )
PROBASCO & ASSOCIATES, P.A.,                           )
                                                       )
                             Defendant.                )

                                       MEMORANDUM AND ORDER

           Before the Court is Defendant’s Motion for Leave to File its Second Supplemental

Motion to Dismiss for Insufficient Service of Process Out of Time (ECF No. 45). For the reasons

discussed below, the motion is denied.

     I.    Procedural Background1

           Plaintiff filed her complaint on June 28, 2018. A summons was issued to her the same

day. On August 8, 2018, E. Lou Bjorgaard Probasco2 (“Probasco”) entered an appearance on

behalf of Defendant and received a Clerk’s extension of time to answer or otherwise respond to

the complaint.3 The Clerk’s extension, prepared and approved by Probasco, noted that the

“Summons and Petition were served at the office of Probasco & Associates, P.A. on July 19,

2018.”4 On August 23, 2018, Defendant filed a motion to dismiss alleging insufficient service of

process.5 In support of the motion, Defendant submitted an affidavit from Alisia Colbert (“A.



1
 Although the Court discussed the procedural history of this case in detail in its January 31, 2019 Order (ECF No.
28), it is necessary to restate the procedural history for purposes of this Order.
2
    Ms. Probasco, a licensed attorney, is Defendant’s registered agent. See ECF No. 26-1.
3
    See ECF Nos. 3 and 4.
4
    ECF No. 4.
5
 ECF No. 5. Defendant’s motion also requested a more definite statement. However, on September 4, 2018,
Plaintiff filed an Amended Complaint (ECF No. 9) and, on September 14, 2018, Defendant filed a supplemental
Colbert”), who accepted service of the complaint and summons, stating she was not authorized to

receive service on behalf of Defendant.6 Plaintiff responded with an affidavit from her process

server stating the summons was served at Defendant’s office on July 19, 2018 upon A. Colbert,

who “was sitting behind the desk and stated [she was] waiting for the service documents and

who specifically stated that [she was] authorized to accept service of process on behalf of

[Defendant].”7

            District Judge Murguia ruled that although Plaintiff believed in good faith she had

effectuated proper service, service was not proper.8 The Court declined to dismiss the action and

instead granted Plaintiff an additional 90 days from October 15, 2018 (until January 14, 2019) in

which to properly serve Defendant.9 The Court also ordered that, if Plaintiff did not effectuate

proper service upon Defendant by that date, she must show cause as to why the Court should not

dismiss the case.10

            Plaintiff subsequently attempted to personally serve Defendant fourteen times.11

Additionally, Plaintiff’s counsel contacted or attempted to contact Defendant’s counsel on

several occasions to inquire whether Defendant’s agent would agree to be present for service at

her office at a specified date and time of Defendant’s choosing, but Defendant never responded

to the proposal.12 After all of these attempts failed, on January 4, 2019, Plaintiff filed a Motion



motion to dismiss (ECF No. 11) removing the request for more definite statement but arguing the amended
complaint had not been properly served, either.
6
    ECF 5-1.
7
    ECF No. 17-1.
8
    See ECF No. 20.
9
    Id. at 4.
10
     Id.
11
     See ECF No. 25 at 2; ECF No. 25-2.
12
     ECF No. 25 at 7.




                                                       2
for Alternative Service and Extension of Time to Serve Defendant and Incorporated

Memorandum of Law.13 The Court granted Plaintiff’s motion and extended Plaintiff’s deadline

for service of process to March 15, 2019, finding Plaintiff had shown good cause for the

requested extension based upon her many attempts to personally serve Defendant and attempts to

communicate with Defendant’s counsel multiple times to arrange an agreeable date and time for

service.14 The Court also found that Defendant had actual notice of the lawsuit since at least

August 8, 2018, when Probasco filed her entry of appearance, acknowledging service of the

summons and complaint upon Defendant.15 Finally, the Court found that Kansas law allows

service upon an entity such as Defendant via certified mail pursuant to Kan. Stat. Ann. § 60-

303(c)(1) and §§ 60-304(e)(1) and (h).16

            Defendant filed a motion to dismiss for failure to state a claim on the deadline for doing

so, February 15, 2019.17 That same day, Defendant also filed a motion for extension of time to

respond to Plaintiff’s discovery requests.18 Plaintiff filed a certificate of service on February 21,

2019, showing service of process via certified mail signed by Dianna Colbert (“D. Colbert”) on

February 7, 2019.19 On March 5, 2019, the Court granted in part Defendant’s motion for

extension of time, stating, “Defendant was served on February 7, 2019, and is therefore granted




13
     ECF No. 25.
14
     ECF No. 28 at 7–8.
15
     Id. at 8.
16
  See Fed. R. Civ. P. 4(e)(1) (stating services is accomplished by “following state law for serving a summons in an
action brought in courts of general jurisdiction in the state where the district court is located or where service is
made.”).
17
     ECF No. 29.
18
     ECF No. 31.
19
     ECF No. 32-1.




                                                          3
an extension of time, to and including March 11, 2019, to respond to Plaintiff’s discovery

requests.”20

           The parties’ deadline to either file a joint notice of mediation or submit confidential

settlement reports to the undersigned’s chambers was February 28, 2019.21 Defendant failed to

comply with this deadline, so on March 21, 2019, the Court issued an Order to Show Cause as to

why Defendant should not be required to participate in mediation by the May 1, 2019 Scheduling

Order deadline, at a date, time and with a mediator of Plaintiff’s choosing, and with Defendant to

pay the entire mediator’s fee.22 Defendant responded on March 28, 2019, and for the first time

argued the February 7, 2019 certified mail service was improper.23

           On April 19, 2019, Defendant filed the subject motion for leave to file its supplemental

motion to dismiss on insufficient service of process grounds out of time. Defendant argues

because the Court extended Plaintiff’s deadline to effect service to March 15, 2019 and Plaintiff

did not file her certificate of service until February 21, 2019, the February 15, 2019 motion to

dismiss deadline “was made impracticable” and gives Defendant good cause to seek leave to file

its supplemental motion to dismiss.24 Defendant also argues the service on February 7, 2019 was

improper because the certified mail receipt was signed by D. Colbert, not Probasco.

           Plaintiff argues Defendant has failed to show good cause for its untimely filing, and that

the supplemental motion to dismiss would be futile because Plaintiff did effectuate proper

service on February 7, 2019 pursuant to Kan. Stat. Ann. §§ 60-303(c) and 60-304(e).25


20
     ECF No. 34.
21
     ECF No. 23.
22
     ECF No. 39.
23
     ECF No. 41 at 2–3.
24
     ECF No. 45 at 5-6.
25
     See generally ECF No. 49.




                                                     4
        On May 3, 2019, Plaintiff contacted the Court indicating a discovery dispute had arisen

between the parties regarding Defendant’s responses to Plaintiff’s discovery requests. Plaintiff

requested a discovery conference before filing a motion to compel. The Court conducted the

discovery conference on May 9, 2019. During the conference, the Court also heard argument

from the parties regarding the subject motion for leave.

 II.    Legal Standard

        District of Kansas Rule 6.1(a)(4) provides that a party must file a motion for an extension

of time to perform an act “before the specified time expires. Absent a showing of excusable

neglect, the court will not grant extensions requested after the specified time expires.” The

determination of whether a party has shown excusable neglect “is at bottom an equitable one,

taking account of all relevant circumstances surrounding the parties omission,” including (1) the

danger of prejudice to the opposing party, (2) the length of the delay and its potential impact on

judicial proceedings, (3) the reason for the delay, including whether it was within the reasonable

control of the movant, and (4) whether the movant acted in good faith.26

        Federal Rule of Civil Procedure 4 governs service in a federal action. Pursuant to Rule

4(h), a corporation, partnership, or other unincorporated association that is subject to suit under a

common name, must be served by delivering a copy of the summons and the complaint to an

officer, managing or general agent, or any other authorized agent, or in the manner prescribed by

Rule 4(e)(1) for serving an individual. Rule 4(e)(1) states that service is accomplished by

“following state law for serving a summons in an action brought in courts of general jurisdiction

in the state where the district court is located or where service is made.”




 Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). See also Hamilton v. Water
26

Whole Intern. Corp., 302 Fed. Appx. 789, 798 (10th Cir. 2008).




                                                        5
           In Kansas, service of process upon corporations, companies, partnerships, and other

associations subject to suit in a common name is governed by Kan. Stat. Ann. § 60-304(e), which

provides that service must be made by:

                   “(1) serving an officer, manager, partner or a resident, managing or
                   general agent; (2) leaving a copy of the summons and petition or
                   other document at any of its business offices with the person
                   having charge thereof; or (3) serving any agent authorized by
                   appointment or by law to receive service of process, and if the
                   agent is one authorized by statute to receive service and the statute
                   so requires, by also mailing a copy to the defendant. Service by
                   return receipt delivery on an officer, partner or agent must be
                   addressed to the person at the person's usual place of business.”

           Pursuant to Kan. Stat. Ann. § 60-303(c)(1):

                   “Service of process may be made by return receipt delivery, which
                   is effected by certified mail, priority mail, commercial courier
                   service, overnight delivery service or other reliable personal
                   delivery service to the party addressed, in each instance evidenced
                   by a written or electronic receipt showing to whom delivered, the
                   date of delivery, the address where delivered and the person or
                   entity effecting delivery.”

III.       Analysis

           A. Defendant Fails to Show Excusable Neglect for its Untimely Filing.

           Defendant first argues it has shown good cause for filing its supplemental motion to

dismiss out of time. But Defendant misstates the standard. As noted above, when a motion for

extension of time to perform an act is made out of time, the moving party must show excusable

neglect for the delay. Defendant argues that because Plaintiff was granted an additional extension

of time to serve Defendant, the motion to dismiss deadline “was made impracticable” because it

was due before Plaintiff’s service deadline.27 However, the motion to dismiss deadline was not

extended along with the service of process deadline and Defendant admits it did not seek an


27
     ECF No. 53 at 2.




                                                    6
extension of the motion to dismiss deadline before it expired. Indeed, Defendant failed to file the

subject motion until approximately eight weeks after Plaintiff’s certificate of service was filed.

Moreover, Defendant provides no explanation for why it failed to timely seek an extension other

than it was making “an effort to comply with the Court’s Scheduling Order.”28 This is not

sufficient to show excusable neglect.

            In considering the Pioneer factors listed above, the Court first considers the danger of

prejudice to the opposing party. The Court finds Plaintiff would be prejudiced if Defendant were

allowed to file its supplemental motion to dismiss. Plaintiff filed this case on June 28, 2019,

almost a year ago. Yet almost no progress has been made because of issues associated with

serving Defendant. Probasco has had actual notice of this case since at least August 8, 2018,

when she entered her appearance and indicated that the summons and complaint had been served

at Defendant’s office.29 And, this Court has already denied Defendant’s motion to dismiss on the

merits.30 If Defendant were allowed to file a supplemental motion to dismiss regarding the

certified mail service, which as discussed below would be futile, Plaintiff would be prejudiced in

having her case delayed even more than it already has been.

            The second Pioneer factor is the length of the delay and its potential impact on judicial

proceedings. The Court finds the length of the delay was inexcusable. Defendant, at the latest,

found out about Plaintiff’s purported certified mail service on February 21, 2019, when Plaintiff

filed the certificate of service. Defendant argues it could not file its motion for leave to file a

supplemental motion to dismiss at that time because Plaintiff still had until March 15, 2019 to




28
     Id. at 5.
29
     See ECF Nos. 3 and 4.
30
     See ECF No. 52.




                                                     7
effectuate proper service.31 The Court disagrees. In any event, Defendant provides no

explanation for why it waited until April 19, 2019, to file the pending motion⎯five weeks after

Plaintiff’s deadline to effectuate service. As previously noted, the delays in this case have been

substantial, and an additional five-week delay to request leave to file yet another motion to

dismiss based on service is inexcusable.

            Regarding the third factor, the Court has already discussed Defendant’s failure to offer

any acceptable reason for the delay. Further to the point, the delay was not only within the

reasonable control of the movant but within its total control.

           Finally, the Court considers the fourth factor, whether the movant acted in good faith.

Plaintiff’s response raises issues that reasonably call into question whether Defendant acted in

good faith.32 The Court is not in a position to reach any conclusions here regarding whether

Defendant acted in good or bad faith.33 However, because the other three factors weigh heavily

in favor of Plaintiff, the Court finds Defendant has failed to show excusable neglect for its delay

in filing its motion for leave to file out of time.



31
     ECF No. 53 at 5.
32
     ECF No. at 8–11.
33
   It is imperative, though, that the parties appreciate the gravity of the issues raised. During the conference on May
9, 2019, the Court expressed concerns and asked Defendant’s counsel questions regarding the suspicious
circumstances asserted in Plaintiff’s response surrounding Alisia Colbert and her role or responsibilities for
Defendant at times pertinent to this case, including specifically when she allegedly accepted service on behalf of
Defendant on July 19, 2018. The Court encouraged Defendant to address these issues in its reply to the subject
motion, with supporting affidavits, if appropriate, and also to correct the record if there were any inaccuracies in
prior filings. Defendant’s reply responds to some of the issues and attaches affidavits of A. Colbert and Probasco.
But, once again the A. Colbert affidavit does not state whether, or much less deny, she represented to the process
server on July 19, 2018 that she was waiting for the service documents and was authorized to accept service on
behalf of Defendant, as noted on the return of service. The affidavits of A. Colbert and Probasco stating that A.
Colbert was not authorized to accept service beg the question of whether A. Colbert indicated otherwise to the
process server. Lest there be any doubt or uncertainty, the Court makes clear here that if affidavits filed are
technically accurate but materially incomplete and/or misleading, attorneys owe a duty of candor to the tribunal and
are expected to correct any inaccuracies. The Court does not condone sharp legal practices that fail to provide all
relevant and material facts. The Court once again reminds counsel of the Pillars of Professionalism adopted by the
District of Kansas.




                                                           8
          B. Defendant’s Supplemental Motion to Dismiss Would be Futile.

          Although its analysis could end there, the Court also finds that Defendant’s motion

should be denied because its proposed supplemental motion to dismiss would be futile. The basis

for the proposed motion is Defendant’s contention that Plaintiff still has not properly served

Defendant. To the contrary, the Court finds that she has.

          Defendant’s main argument for why the certified mail service was improper is that the

return receipt was signed by D. Colbert and not by Probasco.34 In its reply, Defendant cites

several cases in support of its position. However, they are all factually distinguishable from this

case, most of them because they involved service on an individual rather than a business entity.35

          Additionally, Defendant does not address the two cases the Court cited to the parties

during the May 9, 2019 discovery conference⎯Drummond v. Armata Logistics, Inc.36 and Petrie

v. Pension Advisors, Inc.37 This is significant because the Court rendered its advisory ruling

during the conference that Plaintiff’s service of process was proper based in large part upon

Drummond and Petrie, and encouraged Defendant to address these two cases in its reply.

          In Drummond, the Court held that service by certified mail was proper where the

complaint and summons were sent via certified mail (return receipt requested), addressed to the



34
  ECF No. 53 at 7–10. Defendant does not argue the certified mail was improperly addressed or that D. Colbert did
not sign the return receipt. Also, Defendant acknowledges that D. Colbert was a courier who did pick up mail for the
building where Defendant is located. ECF No. 53 at 2.
35
  See, e.g., Cessna Fin. Corp. v. VYWB, LLC, 982 F. Supp. 2d 1226, 1230–32 (D. Kan. 2013) (discussing proper
service of the individual defendant and noting that Kan. Stat. Ann. § 60-304 requires serving the individual or
serving the individual’s authorized agent); Watson v. Narine, No. 93,440, 2006 WL 90098, at *1 (Kan. Ct. App. Jan.
13, 2006) (finding improper service on an individual where it was unclear whether the certified mail was even
addressed to the individual’s “dwelling house or usual place of abode” or whether the person who signed the return
receipt was an authorized agent); Brooks v. 10th Cir. Ct. of Appeals, No. 10-2452-MLB, 2010 WL 3878658, at *2
(D. Kan. Sept. 28, 2010) (finding improper service on an individual when the certified mail was not addressed to the
individual and was received by a person other than the individual).
36
     No. 13-CV-2633-EFM-KGG, 2014 WL 2897849 (D. Kan. June 26, 2014).
37
     No. 17-1021-EFM-TJJ, 2017 WL 2306355 (D. Kan. May 26, 2017).




                                                         9
defendant’s registered agent, and delivery of the complaint and summons was made and received

by someone at that location.38 Further, the Court held Kan. Stat. Ann. § 60-304(e) “simply

requires that ‘service by return receipt delivery on an … agent … be addressed to the person at

the person’s usual place of business.’ There is no requirement in that statute that delivery

actually be accepted only by that registered agent.”39 In addition, to the extent Defendant

attempts to suggest Plaintiff should have requested restricted delivery to ensure only Probasco

would sign for the mail, that requirement has been removed from Kan. Stat. Ann. § 60-304.40

           In Petrie, the Court held service was proper where the summons and complaint were

addressed to the defendant’s registered agent, and a person who was not employed by the

defendant signed the return receipt.41 This is Defendant’s exact argument⎯that D. Colbert is not

employed by Defendant and thus was not authorized to sign the certified mail return receipt. But

this Court has held that when the certified mail is addressed to the registered agent at his or her

ordinary place of business and is delivered to someone (even someone who is not an employee)

at that location, service is proper. There are good reasons for this rule relative to service on a

corporation or other business entity. As Plaintiff notes, the person who is sent to pick up the mail

at a corporate post office box address, or as here, the person who receives mail on behalf of a

building that houses multiple office spaces,42 is rarely the person in charge of the business

office.43 Therefore, the Court finds Plaintiff has effectuated proper service on Defendant.



38
     Drummond, 2014 WL 2897849 at *3.
39
     Id. (quoting Kan. Stat. Ann. § 60-304(e)) (emphasis in the original).
40
  Id. at n.14 (citing Remmers v. Bd. of Maint. of Way Emp.'s Div. Unified Div. of the Int'l Bd. of Teamsters, No. 11-
4142-JAR, 2012 WL 2449887, at *4 n.28 (D. Kan. June 27, 2012)).
41
     Petrie, 2017 WL 2306355, at *2.
42
     See ECF No. 53-1.
43
  ECF No. 49 at 7 (quoting Porter v. Wells Fargo Bank, N.A., 257 P.3d 788, 791 (Kan. App. 2011) (finding no
service when the certified mail was not addressed to “any person whatsoever” but noting that service is proper when




                                                            10
IV.      Conclusion

         The Court finds Defendant has failed to show excusable neglect for its untimely request

to file a supplemental motion to dismiss. The Court further finds Defendant’s proposed

supplemental motion to dismiss would be futile because Plaintiff has effectuated proper service

on Defendant.44 Accordingly, Defendant’s motion is denied.

         IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion for

Leave to File its Second Supplemental Motion to Dismiss for Insufficient Service of Process Out

of Time (ECF No. 45) is denied.

         IT IS SO ORDERED.

         Dated May 30, 2019, at Kansas City, Kansas.




                                                                               Teresa J. James
                                                                               U. S. Magistrate Judge




the certified mail is correctly addressed to a person authorized under Kan. Stat. Ann. § 60-304 to accept service and
accepted by an employee at the defendant’s place of business) (emphasis in the original).
44
  Defendant likely also waived any insufficiency of service of process argument by filing its motion to dismiss on
February 15, 2019 but failing to include any argument that the February 7, 2019 certified mail service was improper.
See Fed. R. Civ. P. 12(g)(2) and (h). However, the Court need not address this issue, as it has already ruled that
Defendant’s motion should be denied on the two bases already noted.




                                                         11
